DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-12-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0372799 hereinafter Watanabe in view of U.S. Pre-Grant Publication No. 2008/0081257 hereinafter Yoshida. 
Regarding Claims 1 and 7, Watanabe teaches an all-solid battery and method of manufacturing the all-solid battery (paragraphs 66-68), the all-solid battery comprising: a solid electrolyte layer [13] that includes oxide-based solid electrolyte (paragraph 42); a first (positive) electrode layer [11] that is formed on a first surface of the solid electrolyte layer, the first electrode comprises an active material (paragraph 41); and a second (negative) electrode layer [12] that is formed on a second surface of the solid electrolyte layer, the second electrode comprises an active material (paragraph 49), wherein there is no collector layer in contact with the second layer provided in a direction in which the solid electrolyte, the first electrode layer, and the second electrode layer are stacked, and wherein the second electrode layer comprises carbon (paragraphs 44, 48). 
Watanabe does not specifically disclose board-shaped carbon. 
However, Yoshida teaches an all-solid battery that comprises carbon fibers (board-shaped carbon) in the positive electrode (paragraph 30). Therefore, it would have been obvious to one of ordinary skill in the art to include carbon fibers in the first (positive) electrode layer before the effective filing date of the claimed invention because Yoshida discloses that such configuration can improve conductivity of the electrode material (paragraph 30). 
Regarding Claims 2-4, the combination teaches that the first (positive) electrode layer comprises carbon fibers (board-shaped carbon) and it would have been obvious to one of ordinary skill in the art to include carbon fibers in the first (positive) electrode layer in an amount of 20 vol% or more before the effective filing date of the claimed invention because Yoshida discloses that such configuration can improve conductivity of the electrode material (paragraph 30). 
Regarding Claims 5-6, the combination teaches an external electrode [121, 122] coupled to an end of the second electrode layer (paragraph 96) and it would have been obvious to one of ordinary skill in the art to include the external electrode at the required thickness and distance  before the effective filing date of the claimed invention because such configuration can improve the structure of the electrochemical cell. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729